UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7815


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEMAREN MARVIN CONNOR,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:01-cr-00513-DKC-1; 8:12-cv-02499-DKC)

Submitted:   March 28, 2013                 Decided:   April 1, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jemaren Marvin Connor, Appellant Pro Se.     Stuart A. Berman,
Assistant United States Attorney, Mara Zusman Greenberg, OFFICE
OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jemaren    Marvin    Connor      seeks   to     appeal   the   district

court’s order dismissing as successive his 28 U.S.C.A. § 2255

(West Supp. 2012) motion.          The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     § 2253(c)(1)(B)         (2006).             A     certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies     this       standard       by     demonstrating       that

reasonable     jurists     would      find    that    the       district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                When the district court

denies     relief     on   procedural        grounds,       the    prisoner      must

demonstrate    both    that     the   dispositive         procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.            Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Connor has not made the requisite showing.                   Accordingly, we

deny a certificate of appealability and dismiss the appeal.                       We

dispense     with   oral    argument      because     the       facts   and    legal




                                        2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3